Exhibit 10.3


REAL ESTATE NOTE
 
$1,250,000.00
 
January 14, 2008

 
For value received, the undersigned, MISCOR GROUP, LTD., an Indiana corporation
(“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”),
MARTELL ELECTRIC, LLC, an Indiana limited liability company (“Martell”), HK
ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK”), MAGNETECH
POWER SERVICES, LLC, an Indiana limited liability company (“MPS”) and IDEAL
CONSOLIDATED, INC., an Indiana corporation (“Ideal”) , 3-D SERVICE, LTD., an
Ohio limited liability company (“3D”) and AMERICAN MOTIVE POWER, INC., a Nevada
corporation (“AMP” and together with MISCOR, MIS, Martell, HK, MPS, Ideal and
3D, the “Borrowers” and each a “Borrower”), hereby jointly and severally promise
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”),
acting through its Wells Fargo Business Credit operating division, on the
Termination Date set forth in the Credit and Security Agreement dated the same
date as this Real Estate Note that was entered into by the Lender and the
Borrower (as amended from time to time, the “Credit Agreement”), at Lender’s
office located at Milwaukee, Wisconsin, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of One Million Two Hundred
Fifty Thousand Dollars ($1,250,000) or the aggregate unpaid principal amount of
all Real Estate Advances made by the Lender to the Borrowers under the Credit
Agreement together with interest on the principal amount hereunder remaining
unpaid from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Real Estate Note is
fully paid at the rate from time to time in effect under the Credit Agreement.
 
This Real Estate Note is the Real Estate Note referred to in the Credit
Agreement, and is subject to the terms of, the Credit Agreement, which provides,
among other things, for acceleration hereof.  Principal and interest due
hereunder shall be payable as provided in the Credit Agreement, and this Real
Estate Note may be prepaid only in accordance with the terms of the Credit
Agreement.  This Real Estate Note is secured, among other things, pursuant to
the Credit Agreement and the Security Documents as therein defined, and may now
or hereafter be secured by one or more other security agreements, mortgages,
deeds of trust, assignments or other instruments or agreements.
 
The Borrowers hereby agrees to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Real Estate Note is not
paid when due, whether or not legal proceedings are commenced.
 
1

--------------------------------------------------------------------------------


 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 

 
MISCOR GROUP, LTD.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MAGNETECH INDUSTRIAL SERVICES, INC.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MARTELL ELECTRIC, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
HK ENGINE COMPONENTS, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MAGNETECH POWER SERVICES, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
     



2

--------------------------------------------------------------------------------





 
IDEAL CONSOLIDATED, INC.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
3-D SERVICE, LTD.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
AMERICAN MOTIVE POWER, INC.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer






-3-